Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10,  21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadiri et al. (U.S. Pub No, 2019/0037458 A1) in view of Pelletier et al. (U.S. Pub No. 2020/0022043 A1)


1. Kadiri teaches a method of a User Equipment (UE), comprising: receiving, in a first cell, a signal to configure the UE to perform a Random Access Channel-less (RACH- less) handover to a second cell [par 0088, UE 102 maybe configured to handover from a source eNB 106 (e.g., that does or does not support CA) to a different target eNB 106 (e.g., that does support CA). For example, UE 102 may be connected to source eNB 106 (e.g., ina RRC connected state) and then handover to target eNB 106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention- based procedure if dedicated RACH preambles are not available. If RACH- less handover is configured for the UE 102 and/or eNBs 106, UE 102 may access the target cell via an uplink grant pre-allocated to the UE 102 in a message (e.g., RRC message) received from the source eNB 106. In such aspects, if the UE does not receive a preallocated uplink grant in the message, the UE may monitor the PDCCH of the target cell], wherein: the signal comprises an uplink (UL) grant to be used in the second cell [par 0085, If RACH-less handover is configured for the UE 102 and/or eNBs 106, UE 102 may access the target cell via an uplink grant pre-allocated to the UE 102 ina message (e.g., RRC message) received from the source eNB 106]; determining whether to use the UL grant, comprised in the signal received in the first cell to configure the UE to perform the RACH-less handover, in the second cell to which the UE is to perform the RACH-less handover [par 0085, if RACH-less handover is configured for the UE 102 and/or eNBs 106, UE 102 may access the target cell via an uplink grant pre-allocated to the UE 102 in a message (e.g., RRC message) received from the source eNB 106”, this shows determining whether or not the UE receives an uplink grant to perform RACH less handover from the source eNB], 
 	Kadiri fail to show wherein the determining whether to use the UL grant in the second cell is based upon whether the DL signal, which is indicated in the signal received in the first cell and is associated with the UL grant comprised in the signal received in the first cell, is qualified.
 	In an analogous art Pelletier show wherein the determining whether to use the UL grant in the second cell is based upon whether the DL signal, which is indicated in par 0084, 0088, 0107, disclose that the UE or WTRU is configured to maintain connectivity with a first cell, and while in the first cell the WTRU can receive a control information via a DL. Paragraph 0107 of Pelletier disclose receiving a UL grant in a target cell in the DL at a starting subframe. WTRU considers UL resources in the target cell are acquired when one or more of the following conditions are true: a contention resolution succeeds in the target cell; a quality of a target cell is above a threshold and the pre-allocated grant becomes valid].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system


2. Kadiri and Pelletier creates the method of claim 1, Kadiri fail to show comprising: initiating a random access procedure in the second cell if the DL signal is not qualified.
 	In an analogous art Pelletier show comprising: initiating a random access procedure in the second cell if the DL signal is not qualified [par 0089, if a data gap is configured, the WITRU 204 may activate the data gap 220 such that the WIT RU204 may perform continuous monitoring during the data gap period on the source cell 2017. The WTRU 204 may perform a random access (RACH) procedure 222 with target gNB 202 to become connected 226 with target cell 202. The WIRU204 maybe connected to both gNB 201 and gNB 202 for a period of time. The WIRU 204 may senda reconfiguration complete message 224 to gNB 202 to indicate a role change to target cell 202].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system.

3. Kadiri and Pelletier creates the method of claim 2, wherein the random access procedure is a contention free random access procedure or a contention based random access procedure [Kadiri, par 0092, UE 102 performs synchronization to the PCell of the target eNB 106 and accesses the target PCell via RACH, following a contention-free procedure if a dedicated RACH preamble was indicated in the message to perform handover (e.g. in the mobility Controlinfo), or following a contention-based procedure if no dedicated preamble was indicated].


5. Kadiri and Pelletier defines the method of claim 2, Kadiri fail to show wherein the random access procedure is a random access procedure for beam failure recovery.
 	In an analogous art Pelletier show wherein the random access procedure is a random access procedure for beam failure recovery [par 0076, In an example, different reference signals may be defined for beam management in the DL and/or UL. For example, the DL beam management may use, but is not limited to use, any of the following reference signals: channel state information (CSI) reference signal (CSI- RS), demodulation reference signal (DMRS), and/or synchronization signal. In another example, the UL beam management may use, but is not limited to use, any of the following reference signals: sounding reference signal (SRS), DMRS, and/or random access channel (RACH)]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system

6. Kadiri and Pelletier disclose the method of claim 2, Kadiri fail to show wherein an RACH resource for the random access procedure is configured via the signal or system information.
 	In an analogous art Pelletier show wherein an RACH resource for the random access procedure is configured via the signal or system information [par 0089, if a data gap is configured, the WI RU 204 may activate the data gap 220 such that the WITRU
204 may perform continuous monitoring during the data gap period on the source cell
201. The WTRU 204 may perform a random access (RACH) procedure 222 with target QNB 202 to become connected 226 with target cell 202. The WIT RU204 maybe connected to both gNB 201 and gNB 202 for a period of time. The WIRU 204 may send a reconfiguration complete message 224 to gNB 202 to indicate a role change to target cell 202].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide 


7. Kadiri and Pelletier demonstrates the method of claim 1, Kadiri fail to show comprising: discarding or skipping the UL grant if the DL signal is not qualified.
 	In an analogous art Pelletier show comprising: discarding or skipping the UL grant if the DL signal is not qualified [par 0104, The WITRU may be configured to stop operations related to DL data transmissions (e.g., monitoring for DL grants and/or transmission of feedback related to DL transmissions) in the source cell when or more of the following conditions are satisfied: the WTRU receives a DL PDU with a special marking indicating that it is the last DL PDU transmitted from the source cell (e.g., an ‘End of DL’ packet marker from the source cell); the UL resources in the source cell are released; and/or the WITRU receives any other explicit indication from the source and/or target cell (e.g., the WIRU may receive a control message indicating that the phased configuration should be released].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system

8. Kadiri and Pelletier conveys the method of claim 1, comprising: transmitting, in the second cell, a complete message in response to the signal via the UL grant if the DL par 0088, 0089, The UE 102 may not need to delay the handover execution for delivering the HARQ/ARQ responses to source eNB 106. At 906, the target eNB 106 transmits a handover acknowledgment message to the source eNB 106 (e.g., over the backhaul). In certain aspects, the message to perform handover generated by the target eNB 106 is included in the handover acknowledgment message].

9. Kadiri and Pelletier illustrates the method of claim 1, Kadiri fail to show wherein the DL signal is qualified if a quality associated with the DL signal is above a threshold.
 	In an analogous art Pelletier show wherein the DL signal is qualified if a quality associated with the DL signal is above a threshold [par 0003, 0096, the source cell is above a threshold; a number of downlink (DL) negative acknowledgements (NACKs) in the source cell is above a threshold; In another example condition, the quality (e.g., associated with a reference signal measurement) of a source cell is above a predefined threshold; the quality (e.g., associated with a reference signal measurement) of the target cell is above a predefined threshold. In another example condition, UL synchronization is still valid with the source cell (i.e., time alignment timer (TAT) is not expired). In another example condition, a radio link monitoring (RLM) status of a source cell indicates no radio link failure (RLF) has occurred or that a timer associated with radio link recovery (e.g., 1310) is not running].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide 


10. Kadiri and Pelletier reveal the method of claim 1, Kadiri fail to show wherein the signal comprises an identifier of the DL signal
 	In an analogous art Pelletier show wherein the signal is indicative of an association between the UL grant and one or more identification of the DL signal [par 0107, In an example, the WITRU may consider that UL resources in the target cell are acquired when one or more of the following conditions are true: a contention resolution succeeds in the target cell; a quality of a target cell is above a threshold and the pre- allocated grant becomes valid (e.g., on or after a predefined starting subframe); and/or the WTRU receives an UL grant in a target cell (e.g., if no pre-allocated grant is provided, the WIRU may monitor for allocated cell radio network temporary identifier (C-RNTI) on the DL at a starting subframe]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system.

21. Kadiri provide a User Equipment (UE) comprising: a processor; and a memory coupled to the processor; wherein the processor is configured to execute a program code stored in the memory to: receive, in a first cell [par 0013], a signal to configure the par 0088, UE 102 maybe configured to handover from a source eNB 106 (e.g., that does or does not support CA) to a different target eNB 106 (e.g., that does support CA). For example, UE 102 maybe connected to source eNB 106 (e.g., in a RRC connected state) and then handover to target eNB 106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention-based procedure if dedicated RACH preambles are not available. If RACH-less handover is configured for the UE 102 and/or eNBs 106, UE 102 may access the target cell via an uplink grant pre- allocated to the UE 102 in a message (e.g., RRC message) received from the source eNB 106. In such aspects, if the UE does not receive a pre-allocated uplink grant in the message, the UE may monitor the PDCCH of the target cell], and determine whether to use the UL grant [par 0094, the UE 102 receives uplink grant via the PDCCH of the target cell],
comprised in the signal received in the first cell to configure the UE to perform the RACH-less handover, in the second cell to which the UE is to perform the RACH-less handover [par 0085, if RACH-less handover is configured for the UE 102 and/or eNBs 106, UE 102 may access the target cell via an uplink grant pre-allocated to the UE 102 ina message (e.g., RRC message) received from the source eNB 106”, this shows determining whether or not the UE receives an uplink grant to perform RACH less handover from the source eNB], wherein the determining is based upon whether the DL signal associated with the UL grant comprised in the signal[par 0094, if RACH-/less handover is configured and the UE 102 did not get the periodic pre-allocated uplink grant in the message to perform handover, the UE 102 receives uplink grant via the PDCCH of the target cell. In certain aspects, the UE 102 uses the first available uplink grant after synchronization to the target cell]
 	Kadiri fail to show wherein the determining whether to use the UL grant in the second cell is based upon whether the DL signal, which is indicated in the signal received in the first cell and is associated with the UL grant comprised in the signal received in the first cell, is qualified.
 	In an analogous art Pelletier show wherein the determining whether to use the UL grant in the second cell is based upon whether the DL signal, which is indicated in the signal received in the first cell and is associated with the UL grant comprised in the signal received in the first cell, is qualified [par 0084, 0088, 0107, disclose that the UE or WTRU is configured to maintain connectivity with a first cell, and while in the first cell the WTRU can receive a control information via a DL. Paragraph 0107 of Pelletier disclose receiving a UL grant in a target cell in the DL at a starting subframe. WTRU considers UL resources in the target cell are acquired when one or more of the following conditions are true: a contention resolution succeeds in the target cell; a quality of a target cell is above a threshold and the pre-allocated grant becomes valid].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system


 	In an analogous art Pelletier show wherein the processor is configured to execute the program code stored in the memory to: initiate a random access procedure in the second cell if the DL signal is not qualified [par 0089, if a data gap is configured, the WIRU 204 may activate the data gap 220 such that the WITRU204 may perform
continuous monitoring during the data gap period on the source cell 201. The WT RU 204 may perform a random access (RACH) procedure 222 with target gNB 202 to become connected 226 with target cell 202. The WIRU 204 maybe connected to both QNB 201 and gNB 202 for a period of time. The WIRU 204 may send a reconfiguration complete message 224 to gNB 202 to indicate a role change to target cell 202].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system.


Claims 4, 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadiri et al. (U.S. Pub No, 2019/0037458 A1) in view of Pelletier et al. (U.S. Pub No. 2020/0022043 A1)



  	In an analogous art Guo show wherein the random access procedure is a contention based random access procedure or a contention based random access procedure the signal comprises a configuration of the second cell [par 0117, 0118, In dual connectivity, the random access procedure is also performed on at least PSCell upon SCG (Secondary Cell Group) addition/modification (if instructed), The random access procedure has two different types: contention-based and non-contention based. The contention based random access procedure is shown in FIG. 12], and  the configuration, in the signal received in the first cell, is indicative of a beam to be used by the UE to monitor a channel of the second cell [par 0186, 0188, An alternative concept of the invention is that a second base station (e.g., SeNB) controlling a second cell, TP, or TRP (e.g., in capacity layer) determines beams of the second cell, TP, or TRP for a UE (i.e., a beam set for the UE). The second base station selects (only) one beam in the beam set (i.e., a first beam), and transmits a request (e.g., PDCCH order as discussed in 3GPP TS 36.321) on the first beam to the UE to initiate a random access procedure on the second cell or to access the second TP or TRP], the method comprising: performing an action, comprising initiating a random access procedure in the second cell the configuration of which is included in the signal received in the first cell, if the beam that is indicated by the configuration in the signal received in the first cell is not qualified [par 0189, 0191,0192  In step 1910, the UE initiates a random access procedure based on the timer or the counter. In one embodiment, the random access procedure is initiated on a second cell or is initiated to access a second TP or TRP. Furthermore, the random access procedure could be initiated upon expiry of the timer or upon reaching a specific value of the counter. the configuration could indicate a value of the timer or maximum value of the counter. Furthermore, the second cell, TP, or TRP could be controlled by a second base station. In addition, the signaling could be transmitted in a first cell or is transmitted to a first TP or TRP].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri, Pelletier, and Guo because this provides method and apparatus for delivery of control signaling in a wireless communication system.


11. Kadiri teaches a method of a User Equipment (UE), comprising: receiving, in a first cell, a signal to configure the UE to perform a Random Access Channel-less (RACH- less) handover to a second cell [par 0088, UE 102 maybe configured to handover from a source eNB 106 (e.g., that does or does not support CA) to a different target eNB 106 (e.g., that does support CA). For example, UE 102 may be connected to source eNB 106 (e.g., ina RRC connected state) and then handover to target eNB 106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention- based procedure if dedicated RACH preambles are not available. If RACH- less handover is configured for the UE 102 and/or eNBs 106, UE 102 may access the target cell via an uplink grant pre-allocated to the UE 102 in a message (e.g., RRC message) received from the source eNB 106. In such aspects, if the UE does not receive a preallocated uplink grant in the message, the UE may monitor the PDCCH of the target cell], wherein: the signal comprises a configuration of the second cell [abstract, Certain aspects of the present disclosure relate to techniques for secondary cell (SCell) configuration signaling and activation procedures], performing an action comprising initiating a random access procedure in the second cell if the beam is not qualified [par 0085, UE 102 maintain some context information (e.g., C-RNTI) to enable return of the UE 102 to source eNB 106 in case the handover fails. In certain aspects, random access channel (RACH)-less handover is not configured for the UE 102 and/or eNBs 106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention-based procedure if dedicated RACH preambles are not available].
 	Kadiri fail to show the signal comprises a configuration of the second cell; the configuration of which is included in the signal received in the first cell, if the beam that is indicated by the configuration in the signal received in the first cell is not qualified.
 	In an analogous art Pelletier show the signal comprises a configuration of the second cell; the configuration of which is included in the signal received in the first cell, par 0084, 0088, 0107, disclose that the UE or WTRU is configured to maintain connectivity with a first cell, and while in the first cell the WTRU can receive a control information via a DL. Paragraph 0107 of Pelletier disclose receiving a UL grant in a target cell in the DL at a starting subframe. WTRU considers UL resources in the target cell are acquired when one or more of the following conditions are true: a contention resolution succeeds in the target cell; a quality of a target cell is above a threshold and the pre-allocated grant becomes valid].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system
 	Kadiri and Pelletier fail to show the configuration, in the signal received in the first cell, is indicative of a beam to be used by the UE to monitor a channel of the second cell.
 	In an analogous art Guo show the configuration, in the signal received in the first cell, is indicative of a beam to be used by the UE to monitor a channel of the second cell[par 0186, 0188, An alternative concept of the invention is that a second base station (e.g., SeNB) controlling a second cell, TP, or TRP (e.g., in capacity layer) determines beams of the second cell, TP, or TRP for a UE (i.e., a beam set for the UE). The second base station selects (only) one beam in the beam set (i.e., a first beam), and transmits a request (e.g., PDCCH order as discussed in 3GPP TS 36.321) on the first beam to the UE to initiate a random access procedure on the second cell or to access the second TP or TRP],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri, Pelletier, and Guo because this provides method and apparatus for delivery of control signaling in a wireless communication system.


12. Kadiri, Pelletier, and Guio creates the method of claim 11, wherein the random access procedure is a contention based random access procedure [Kadiri par 0085,
UE 102 maintain some context information (e.g., C-RNTI) to enable return of the
UE 102 to source eNB 106 in case the handover fails. In certain aspects, random access channel (RACH)-less handover is not configured for the UE 102 and/or eNBs 106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention-based procedure if dedicated RACH preambles are not available].

13. Kadiri, Pelletier, and Guo define the method of claim 11, wherein the random access procedure is initiating a contention free random access procedure [Kadiri par 0085, UE 102 maintain some context information (e.g., C-RNTI) to enable return of the UE 102 to source eNB 106 in case the handover fails. In certain aspects, random access channel (RACH)-less handover is not configured for the UE 102 and/or eNBs 106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention-based procedure if dedicated RACH preambles are not available].

14. Kadiri, Pellelier, and Guo display the method of claim 11, wherein the random access procedure is a random access procedure for beam failure recovery [Kadiri, par 0085 In certain aspects, both source eNB 106 and UE 102 maintain some context information (e.g., C-RNTI) to enable return of the UE 102 to source eNB 106 in case the handover fails. In certain aspects, random access channel (RACH)-less handover is not configured for the UE 102 and/or eNBs 106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention-based procedure if dedicated RACH preambles are not available].

15. Kadiri, Pelletier, Guo teach the method of claim 11, Kadiri and Guo fail to transmitting a message to the first cell, wherein the message is indicative of the beam not being qualified
 	In an analogous art Pelletier show transmitting a message to the first cell, wherein the message Is indicative of the beam not being qualified [par 0097, A Wi/RU may include a status report of WIRU buffers associated with data transmission towards the source cell (e.g., a snapshot of WITRU buffers when the phased reconfiguration is triggered) in the feasibility notification message].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri, Guo, and Pelletier because this would 

16. Kadiri, Pelletier, and Guo describe the method of claim 11, comprising initiating a Radio Resource Control (RRC) connection reestablishment procedure in the first cell [Kadiri, par 0058, The contro! plane also includes a radio resource control (RRC) sublayer 516 in Layer 3 (L3 layer). The RRC sublayer 516 is responsible for obtaining radio resources (i.e., radio bearers) and for configuring the lower layers using RRC signaling between the eNB and the UE].

17. Kadiri, Pelletier, and Guo display the method of claim 11, comprising initiating abeam failure recovery procedure in the second cell [Kadiri par 0092, At 909, in certain aspects, if RACH-less handover is not configured, after receiving the message to perform handover, UE 102 performs synchronization to the PCell of the target eNB 106 and accesses the target PCell via RACH, following a contention-free procedure if a dedicated RACH preamble was indicated in the message to perform handover (e.g. in the mobilityControlinfo)|,

18. Kadiri, Pelletier, and Guo reveal the method of claim 11, Kadiri and Guo fail to show wherein the beam is not qualified if a quality associated with the beam is not above a threshold.
 	In an analogous art Pelleier show wherein the beam is not qualified if a quality associated with the beam is not above a threshold [par 0096, 0100, a W7RU may determine that sufficient spatial isolation is achieved if signal-to-interference-plus- noise ratio (SINR) associated with at least one transmission from the source cell and at least one transmission beam from the target cell is above a threshold). The WITRU may be configured to release UL resources in the source cell when one or more of the following conditions are true: the WTRU is no longer UL time aligned (e.g., yoon TAT expiry); the serving (source) cell quality (e.g., based on reference signal measurement(s)) is below a threshold].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri, Guo, and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system



Response to Arguments

Notably, Kadiri and/or Pelletier seem to be silent as to receiving, in a first cell, a signal to configure the UE to perform a Random Access Channel-less (RACH-less) handover to a second cell, wherein the siqnal comprises an uplink (UL) grant to be used in the second cell; and an association between the UL grant and a downlink (DL) signal; and determining whether to use the UL grant, comprised in the signal received in the first cell to configure the UE to perform the RACH-less handover, in the second cell to which the UE is to perform the RACH-less 
Rather, Kadiri seems to provide for a UE accessing a target cell via an uplink grant pre-allocated to the UE in a message received from the source eNB and/or receiving the uplink grant via a PDCCH, and Pelletier seems to provide for a wireless device receiving a control signal (indicative of a phased reconfiguration) from a source cell, the wireless device receiving or sending data, the wireless device considering UL resources in a target cell as being acquired when a quality of the target cell is above a threshold, and/or the wireless device receiving a UL grant in the target cell.
That is, Kadiri and/or Pelletier do not seem to teach determining whether to use a UL grant in a second cell based upon whether a DL signal, which a signal received in a first cell indicates is associated with the UL grant, is qualified.

The examiner respectfully disagrees in Pelletier it is shown 0084, disclose the WTRU configured to maintain connectivity with a first source carrier (in the source cell) while the WTRU initiates the establishment of a connection (in the target cell) using a second target carrier. In paragraph 0088, shows  the WTRU 204 may be in a CONNECTED state 206 with source cell/gNB. , the WTRU may recieve data and/or control information (e.g., physical downlink control channel (PDCCH)/physical downlink shared channel (PDSCH) 210) from gNB 201, and/or may send data and/or control information (e.g., 212) to gNB 201.
 	The paragraphs disclose that the UE or WTRU is configured to maintain connectivity with a first cell, and while in the first cell the WTRU can receive a control information via a DL. Paragraph 0107 of Pelletier disclose receiving a UL grant in a target cell n the DL at a starting subframe. WTRU considers UL resources in the target cell are acquired when one or more of the following conditions are true: a contention resolution succeeds in the target cell; a quality of a target cell is above a threshold and the pre-allocated grant becomes valid as shown in 0107.


While Pelletier mentions considering UL resources in a target cell as being acquired when a quality of the (same) target cell is above a threshold or a UL grant is received in the (same) target cell, Pelletier does not provide for acquiring the UL resources in a second cell based on whether a DL signal, which a signal received in a (different) first cell indicates is associated with the UL grant, is above the threshold, for example.

The examiner respectfully disagrees as stated the paragraphs 0084, 0088, disclose that the UE or WTRU is configured to maintain connectivity with a first cell, and while in the first cell the WTRU can receive a control information via a DL. Paragraph 0107 of Pelletier disclose receiving a UL grant in a target cell in the DL at a starting subframe. WTRU considers UL resources in the target cell are acquired when one or more of the 


Notably, Kadiri and/or Pelletier do not seem to provide that the same signal providing (i) UL grant for RACH-less handover AND (ii) the association between the UL grant and a DL signal used to determine whether to use the UL grant.

The examiner respectfully disagrees paragraph 0095 of Kadiri shows the UE 102 has successfully accessed the target cell or received uplink grant when RACH-less handover is configured.
 	In analogous art paragraph 0107 of Pelletier disclose receiving a UL grant in a target cell in the DL at a starting subframe. WTRU considers UL resources in the target cell are acquired when one or more of the following conditions are true: a contention resolution succeeds in the target cell; a quality of a target cell is above a threshold and the pre-allocated grant becomes valid as shown in 0107.


Notably, Kadiri and/or Pelletier seem to be silent as to receiving, in a first cell, a signal comprising a configuration indicative of a beam to be used by a UE to monitor a channel of the second cell, and performing an action, comprising initiating a random access procedure in the second cell the configuration of which 

The examiner respectfully disagrees the applicant argument in regards to the claim is moot in view of newly rejected claim. The Guo show the configuration, in the signal received in the first cell, is indicative of a beam to be used by the UE to monitor a channel of the second cell, and comprising initiating a random access procedure in the second cell the configuration of which is included in the signal received in the first cell.
 	In an analogous art Peletier show disclose receiving a UL grant in a target cell in the DL at a starting subframe. WTRU considers UL resources in the target cell are acquired when one or more of the following conditions are true: a contention resolution succeeds in the target cell; a quality of a target cell is above a threshold and the pre-allocated grant becomes valid as shown in 0107.


Pelletier, do not teach receiving, in a first cell, a signal to configure the UE to perform a Random Access Channel-less (RACH-less) handover to a second cell, wherein: the signal comprises a configuration of the second cell; and the configuration, in the signal received in the first cell, is indicative of a beam to be used by the UE to monitor a channel of the second cell; and performing an action, comprising initiating a random access procedure in the second cell the configuration of which is included in the signal received in the first cell, if the beam that is indicated by the configuration in the signal received in the first cell is 

The examiner respectfully disagrees one cannot show nonobviousness by attacking references individually where the rejections are based on combinations
of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck &
Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The office action shows that
the prior art Kadiri shows receiving, in a first cell, a signal to configure the UE to perform a Random Access Channel-less (RACH-less) handover to a second cell.
 	Guo disclose the signal received in the first cell, is indicative of a beam to be used by the UE to monitor a channel of the second cell; and performing an action, comprising initiating a random access procedure in the second cell the configuration of which is included in the signal received in the first cell.
 	In Pelletier shows determining configuration in the signal received in the first cell is not qualified.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
				/SYED ALI/                                           Primary Examiner, Art Unit 2468